Citation Nr: 0917193	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  06-08 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to an initial disability rating in excess of 
10 percent for post- traumatic stress disorder (PTSD) from 
October 1, 2004, to April 3, 2006.

3.  Entitlement to a rating in excess of 30 percent for PTSD 
from April 4, 2006. 


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on remand from the United States Court of Appeals for 
Veterans Claims (Court).  In a January 2009 Order, the Court 
endorsed a January 2009 joint motion for remand, vacated the 
February 2008 Board decision that denied the Veteran's claims 
for entitlement to service connection for asbestosis and 
entitlement to higher ratings for service-connected PTSD, and 
remanded the matter for compliance with the instructions in 
the joint motion.

As a matter of history, the issues were on appeal from rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania, which denied the 
benefits sought on appeal.  

In an April 2005 rating decision, the RO granted service for 
post-traumatic stress disorder (PTSD) and assigned that 
disability a 10 percent disability rating effective from 
October 1, 2004.  Subsequently, after receiving results of 
two VA examinations, in a June 2005 rating decision, the RO 
continued the 10 percent disability rating for PTSD, and 
denied a claim for service connection for asbestosis.  

Following that, within one year of the April 2005 decision, 
the Veteran submitted a notice of disagreement, initiating an 
appeal as to the initially assigned 10 percent rating for 
PTSD and as to the denial of service connection for 
asbestosis.   

Following the Veteran's perfection of his appeal on these 
matters, in an August 2006 rating decision, the RO increased 
the initial disability rating for PTSD from 10 to 30 percent, 
effective from April 4, 2006.  The initial rating claim, 
however, remained in controversy because the rating remained 
less than the maximum available benefit awardable.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

In the now vacated February 2008 decision, the Board denied 
claims of entitlement to (1) service connection for 
asbestosis; (2) a disability rating in excess of 10 percent 
for PTSD from October 1, 2004, to April 3, 2006; and (3) a 
disability rating in excess of 30 percent for PTSD from April 
4, 2006.  

The Veteran then appealed that decision Court, which has now 
remanded the case to the Board for compliance with the 
instructions in the joint motion.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is claiming entitlement to (1) service connection 
for asbestosis; (2) an initial disability rating in excess of 
10 percent for post-traumatic stress disorder (PTSD) from 
October 1, 2004, to April 3, 2006; and (3) a rating in excess 
of 30 percent for PTSD from April 4, 2006.  For the following 
reasons further development is necessary prior to 
adjudicating these claims.

In January 2009 the Court issued an order granting a joint 
motion of the appellant and Secretary of VA (the parties).  
Pursuant to the joint motion, the Court vacated the February 
2008 Board decision and remanded the case to the Board for 
compliance with the instructions in the joint motion.   

With respect to the asbestos claim, the parties agreed in the 
joint motion that the Board did not consider the Appellant's 
lay statement that he wore an asbestos glove during service.  
Although the Board did discuss the Veteran's assertion of 
exposure to asbestos during service in the February 2008 
decision, the Board determined that this asserted fact 
(exposure) had not been confirmed and that there was no 
competent evidence to support the Appellant's credible 
assertion.  

The Board does find fully credible the Veteran's statements 
that he was exposed to asbestos during service.  He may very 
well have been exposed to asbestos while, as asserted, doing 
any of the following:  working in his barracks around coal 
fired boilers and piping covered in asbestos; maintaining 
vehicles, including replacing brake shoes containing asbestos 
fibers and sweeping floors; and operating a machine gun which 
involved using an asbestos glove for changing the barrel when 
it became too hot.   

In particular, the Veteran's statements are credible 
regarding the operation of weapons involving an asbestos 
glove.  They are satisfactory and consistent with 
circumstances, conditions, and hardships of his service in 
his role and specialty of light weapons infantry during 
combat service in Vietnam.  38 U.S.C.A. § 1154(b) (West 
2002); Doran v. Brown, 6 Vet. App. 283, 289 (1994); 38 C.F.R. 
§ 3.304(d)(f)(2008).

As such, there is no need to address the parties' mandate to 
provide adequate reasons and bases for determining whether 
the Appellant's lay testimony concerning his use of an 
asbestos glove during service was credible. 

In general, there is no specific statutory guidance with 
regard to asbestos-related claims, nor has the Secretary 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases. DVB Circular 21- 88-8, Asbestos- Related Diseases 
(May 11, 1988) (DVB Circular) provides guidelines for 
considering compensation claims based on exposure to 
asbestos.  The information and instructions from the DVB 
Circular have been included in a VA Adjudication Procedure 
Manual, M21-1 (M21- 1), Part VI, 7.21.  The U. S. Court of 
Appeals has held that VA must analyze an appellant's claim of 
entitlement to service connection for asbestosis or asbestos-
related disabilities under the administrative protocols of 
these guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 
(1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

These guidelines note that inhalation of asbestos fibers can 
produce fibrosis and tumors, that the most common disease is 
interstitial pulmonary fibrosis (asbestosis), and that the 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, cancers of the gastrointestinal tract, cancers of the 
larynx and pharynx, and cancers of the urogenital system 
(except the prostate).  See M21-1, Part VI, 7.21(a), p. 7-IV- 
3; see also Ennis v. Brown, 4 Vet. App.523 (1993).  VA has 
reorganized and revised this manual into its current 
electronic form M21-1MR.  While the form has been revised, 
the information contained therein has remained the same.  It 
is noted that persons with asbestos exposure have an 
increased incidence of bronchial, lung, pharyngolarygneal, 
gastrointestinal, and urogenital cancers, and that the risk 
of developing bronchial cancer is increased in current 
cigarette smokers who had asbestos exposure.  It is also 
noted that the latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of the disease, and that an asbestos- related 
disease can develop from brief exposure to asbestos.

The Board notes that under the provisions of the M21-1, Part 
VI, occupations involving asbestos exposure include mining 
and milling, shipyard and insulation work, demolition of old 
buildings, construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, etc.  
High exposure to asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers.

More recently, the Court has held that "neither Manual M21-1 
nor the Circular creates a presumption of exposure to 
asbestos solely from shipboard service. Rather, they are 
guidelines which serve to inform and educate adjudicators as 
to the high exposure to asbestos and the prevalence of 
disease found in insulation and shipyard workers and they 
direct that the raters develop the record; ascertain whether 
there is evidence of exposure before, during, or after 
service; and determine whether the disease is related to the 
putative exposure." Dyment v. West, 13 Vet. App. 141 (1999); 
see also, Nolen v. West 12 Vet. App. 347 (1999); VAOGCPREC 4- 
2000.
 
In this case, via Personnel Information Exchange System 
(PIES), the RO requested any records of exposure to asbestos 
in service in order to verify exposure to asbestos.  A May 
2005 PIES document in reply to the request noted that records 
were sent to the RO in reply to the request.  Review of 
service treatment records and personnel file records received 
do not specifically verify such exposure, however, they do 
show that he was in Vietnam during the Vietnam Era and that 
his principal duties included machine gunner.  

Nevertheless, as indicated above, the Board finds the 
Veteran's statements, discussed above regarding inservice 
exposure to asbestos, to be credible.  

Post-service private treatment records show that treatment 
providers diagnosed asbestosis in 1999.  These records also 
indicate that the Veteran was exposed to asbestos at work 
after service.  In fact, there is evidence that in addition 
to the Veteran, other co-workers also contracted the 
asbestos-related condition.  

In this case, an examination is necessary in order to attempt 
to obtain an opinion as to the likelihood that the Veteran's 
current asbestosis is related to any exposure to asbestos in 
service, as opposed to being the result of exposure to 
asbestos since service.  The Veteran has not been examined by 
VA for the purpose of determining whether he has asbestosis 
that is etiologically related to service.  Therefore, the RO 
should arrange for the Veteran to be examined in order to 
obtain an opinion on that question.

The fulfillment of the VA's statutory duty to assist the 
appellant includes providing a medical opinion, which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one. See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  (The duty to assist 
requires medical examination when such examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c)(4).)  Therefore, the Board is of 
the opinion that the Veteran should be provided VA 
examination as instructed below.

Regarding the PTSD rating claims, the parties agreed 
generally that the Board did not discuss evidence tending to 
support the Appellant's claim; and that certain VA 
examination reports raised questions requiring action.  

With respect to the claim of entitlement to an initial 
disability rating in excess of 10 percent for PTSD from 
October 1, 2004, to April 3, 2006, the parties agreed that 
the examiner from a May 2005 VA examination assigned a global 
assessment score of 65, indicating some mild symptoms, 
however, that examiner had been unable to reconcile a 
September 2004 examination finding that the Appellant was 
easily irritated, intolerant, never got along well, and was 
constantly putting himself in a position of losing his job.  
On remand, the Board will be requesting that the ordered 
examination reconcile any differences among the various 
examination reports on file. 

The parties also agreed that the May 2005 examiner did not 
make a valid assessment concerning the effects of PTSD 
symptomatology on the Appellant's employment functioning 
because work records were not available.  Based on this last 
notion, the parties agreed that a remand was required so the 
examiner could: reconcile the September 2004 examination 
report with the Appellant's current PTSD symptoms; and assess 
the impact of the Appellant's PTSD symptoms on his employment 
functioning.

With respect to the claim for a rating in excess of 30 
percent for PTSD for the period from April 2006, the parties 
agreed that the Board based its denial in part on an April 
2006 VA examination report showing that the Appellant 
reported he was working.  The parties agreed that the Board, 
however, did not address additional statements in that report 
showing that the Appellant was presently on suspension for 
the second time that year.  

The parties agreed that a remand was necessary in order for 
the Board to provide adequate reasons or bases for denying 
the claim for increase, despite the examiner's statements 
indicating the Veteran was experiencing employment 
difficulties including work suspension.  The Board's action 
on these matters will have to wait until after a remand to 
the RO to address the parties' request above for additional 
medical information associated with questions the parties 
raised regarding the May 2005 VA examination report in 
relation to the September 2004 examination report.

Given the parties' requested actions, which specifically 
require a remand to obtain additional medical examination 
information, and given the age of the medical information 
obtainable from the report of the VA examination three years 
ago in April 2006, a contemporaneous and thorough VA 
examination-which takes into account any additional records 
of medical treatment since that examination and also obtained 
via this remand-would certainly assist the Board in 
clarifying the severity of the Veteran's psychiatric 
disability. See Ascherl v. Brown, 4 Vet. App. 371, 377 
(1993).  Based on the foregoing, the Veteran is entitled to a 
new VA examination by an appropriate specialist. Id.; Caffrey 
v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

In brief, the fulfillment of the VA's statutory duty to 
assist the appellant includes providing additional VA 
examination by a specialist when indicated, and conducting a 
thorough and contemporaneous medical examination, and 
providing a medical opinion, which takes into account the 
records of prior medical treatment, so that the disability 
evaluation will be a fully informed one.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

In view of the foregoing, the Board finds that after 
obtaining any additional records, the RO/AMC should arrange 
for a VA respiratory examination, to determine the nature and 
etiology of the Appellant's claimed asbestosis, and a VA 
psychiatric examination to document the current nature and 
severity of the Veteran's service-connected PTSD.

 Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, request copies 
of any relevant and outstanding private 
and/or VA medical records of pertinent 
treatment for the Veteran's claimed 
asbestosis and his PTSD disability.  With 
respect to the PTSD rating claim, this 
should specifically include any such 
records not on file and dated since the 
most recent VA examination in April 2006.

2.  By appropriate means, as referred to 
by the joint motion parties, endeavor to 
obtain copies of any work records relevant 
to the assessment of the effects of the 
Appellant's PTSD symptoms on his 
employment functioning.  Also, request any 
work records pertaining to asbestos 
exposure and/or treatment.

3.  After obtaining any requested records, 
schedule the Veteran for VA examinations 
by appropriate medical specialists to 
determine: (A) the nature and etiology of 
any current respiratory disability to 
include asbestosis; and (B) the severity 
of the Veteran's psychiatric 
symptomatology due to his PTSD.

The claims folder must be made available 
to the examiners for review.  The 
examiners, respectively, should obtain 
from the Veteran a history of symptoms and 
treatment for his asbestosis and his PTSD.  
The examiners should review the claims 
folder in conjunction with the respective 
examinations, and this fact should be so 
indicated in the respective examination 
reports.  The examination reports should 
include a summary of the relevant history.  
The examiners should perform all studies 
deemed appropriate, and set forth all 
relevant findings in detail in the 
examination reports.  If the examiner 
determines that it is not feasible to 
respond to any of the inquiries below, the 
examiner should explain why it is not 
feasible to respond.

A.  VA respiratory examination 
The examiner should elicit from the 
Appellant a history of known asbestos 
exposure(s) and risk factors in service 
and after service.  Unless other inservice 
risk factors are confirmed by the RO, the 
history of inservice risk factors  must 
conform with the Appellant's three 
previously reported asbestos exposure risk 
factors: (1) working in his barracks 
around coal fired boilers and piping 
covered in asbestos; (2) maintaining 
vehicles including replacing brake shoes 
containing asbestos fibers and sweeping 
floors; and (3) operating a machine gun 
which involved using an asbestos glove for 
changing the barrel when it became too 
hot.  In this regard, the examiner should 
comment on post-service treatment records 
showing notations of work-related exposure 
to asbestos. 

The examination should include a chest X-
ray, or any other diagnostic procedure 
felt to be appropriate.  The radiology 
report and the actual chest X- ray should 
be made available to the VA examiner for 
review.  The examiner should offer an 
opinion as to whether any abnormality 
which is found on examination and/or on X-
ray is attributable to exposure to 
asbestos.  An explanation as to the 
criteria for a diagnosis of asbestosis or 
other asbestos related disease should be 
provided to the examiner.

If an asbestos related condition is 
diagnosed, the examiner should opine as to 
whether it is (1) more likely than not, 
(2) less likely than not, or (3) at least 
as likely as not, that any current 
asbestosis disorder is related to service.  
The examiner should comment on the 
Veteran's history regarding inservice and 
post-service exposure to asbestos, and 
opine as to the likely etiology of current 
respiratory diagnosis to include 
asbestosis.

B.  VA psychiatric examination
The examiner is to provide a detailed 
review of the Veteran's current 
psychiatric complaints and provide medical 
findings as to the nature and extent of 
the service-connected PTSD.  The examiner 
should provide a complete rationale for 
any opinion offered in the examination 
report as to the nature and extent of 
severity of the Veteran's overall 
psychiatric disability.

The examiner should assign a global 
assessment of functioning (GAF) score and 
render an opinion as to the impact that 
the Veteran's psychiatric disability has 
on the Veteran's social and industrial 
adaptability.  

The psychiatric examiner should comment 
on, and attempt to reconcile, any 
significant differences among the VA 
examination reports.  The examiner should 
thoroughly discuss the level of impairment 
service-connected PTSD causes on the 
Veteran's social and occupational 
functioning 

In this regard, the examiner should 
attempt to reconcile, or explain any 
variation in GAF scores found in the 
clinical record for the period beginning 
approximately from date of claim in 
October 2004; to specifically include 
variations in the GAF scores contained in 
the May 2005 VA examination report (GAF 
score of 65 and 48);  August 2005 VA 
statement (GAF Score of 39/42); and April 
2006 VA examination report (GAF score of 
51).  

In describing the various GAF scores 
discussed, the examiner should describe 
the meaning of each score in terms of 
level of impairment in social and 
occupational functioning.
  
4.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claims on appeal.  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time period in which to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

